                   IN THE UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION

  IN RE:                                        )
  H&B HOLDINGS, INC.,                           )
                                                ) CASE NO. 19-82417-CRJ11
  EIN: XX-XXX516                                ) CHAPTER 11
                                                )
       DEBTOR.                                  )

                     NOTICE OF FILING OF AMENDED SCHEDULES

        COMES NOW H&B Holdings, Inc., (“Debtor”), by and through undersigned counsel, and
 hereby files Amended Schedule A/B in order the reflect the following:

        1.      Line Item 74.: Causes of action against third parties.
                Derksen receivable balance & other affirmative claims including slander
                Nature of claim: Operating Account, Fraud, Intentional Interferance,
                Defamation

        Respectfully submitted February 20, 2020.
                                                    /s/ Stuart M. Maples
                                                    STUART M. MAPLES (ABS-1974-S69S)

 MAPLES LAW FIRM, PC
 200 Clinton Avenue West, Suite 1000
 Huntsville, Alabama 35801
 Tel: (256) 489-9779
 Fax: (256) 489-9720
 smaples@mapleslawfirmpc.com

                                 CERTIFICATE OF SERVICE

        I do hereby certify I have served a copy of the foregoing document by the method stated
 below on the following on February 20, 2020.

 Richard Blythe
 Bankruptcy Administrator
 P. O. Box 3045
 Decatur, AL 35602
 Via Email: richard_blythe@alnba.uscourts.gov

 All parties requesting notice via CM/ECF

 All parties on matrix via U.S. Mail

                                                    /s/ Stuart M. Maples
                                                    OF COUNSEL


Case 19-82417-CRJ11        Doc 97 Filed 02/20/20 Entered 02/20/20 14:11:10           Desc Main
                                 Document    Page 1 of 12
                                                                                                                                                   2/20/20 1:58PM




 Fill in this information to identify the case:

 Debtor name         H&B Holdings, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ALABAMA

 Case number (if known)         19-82417
                                                                                                                                   Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          February 20, 2020                       X /s/ Harvey F. Robbins, III
                                                                       Signature of individual signing on behalf of debtor

                                                                       Harvey F. Robbins, III
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy




        Case 19-82417-CRJ11                             Doc 97 Filed 02/20/20 Entered 02/20/20 14:11:10                               Desc Main
                                                              Document    Page 2 of 12
                                                                                                                                                       2/20/20 1:58PM


 Fill in this information to identify the case:

 Debtor name          H&B Holdings, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ALABAMA

 Case number (if known)         19-82417
                                                                                                                                       Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     First Metro Bank                                       Checking                         9496                                         $20.00




            3.2.     First Metro Bank                                       Checking                         3459                                         $20.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                          $40.00
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy


         Case 19-82417-CRJ11                            Doc 97 Filed 02/20/20 Entered 02/20/20 14:11:10                                   Desc Main
                                                              Document    Page 3 of 12
                                                                                                                                                       2/20/20 1:58PM



 Debtor         H&B Holdings, Inc.                                                                      Case number (If known) 19-82417
                Name


           11a. 90 days old or less:                                 57,008.49    -                                    0.00 = ....                  $57,008.49
                                              face amount                                 doubtful or uncollectible accounts




           11b. Over 90 days old:                               164,393.01        -                                   0.00 =....                   $164,393.01
                                              face amount                                 doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                    $221,401.50
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No. Go to Part 6.
     Yes Fill in the information below.
           General description                        Date of the last                Net book value of          Valuation method used    Current value of
                                                      physical inventory              debtor's interest          for current value        debtor's interest
                                                                                      (Where available)

 19.       Raw materials
           Chemicals for lumber
           treatment                                  3/1/19                                    $20,000.00       Recent cost                        $10,000.00



 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                                     $10,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                                           Valuation method                               Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                             page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy


        Case 19-82417-CRJ11                             Doc 97 Filed 02/20/20 Entered 02/20/20 14:11:10                                    Desc Main
                                                              Document    Page 4 of 12
                                                                                                                                             2/20/20 1:58PM



 Debtor         H&B Holdings, Inc.                                                            Case number (If known) 19-82417
                Name




 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Desks, furniture                                                             $2,000.00    Comparable sale                        $2,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computers & software                                                         $3,000.00    Comparable sale                        $3,000.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                $5,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Saws, pumps, small tools                                                    Unknown       Comparable sale                        Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


        Case 19-82417-CRJ11                             Doc 97 Filed 02/20/20 Entered 02/20/20 14:11:10                          Desc Main
                                                              Document    Page 5 of 12
                                                                                                                                             2/20/20 1:58PM



 Debtor         H&B Holdings, Inc.                                                            Case number (If known) 19-82417
                Name


 51.        Total of Part 8.                                                                                                                 $0.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
             No
             Yes
 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
             No
             Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Customer list                                                              Unknown                                              Unknown



 64.        Other intangibles, or intellectual property

 65.        Goodwill
            Book of Business                                                           Unknown                                              Unknown



 66.        Total of Part 10.                                                                                                                  $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


        Case 19-82417-CRJ11                             Doc 97 Filed 02/20/20 Entered 02/20/20 14:11:10                          Desc Main
                                                              Document    Page 6 of 12
                                                                                                                                            2/20/20 1:58PM



 Debtor         H&B Holdings, Inc.                                                           Case number (If known) 19-82417
                Name

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.       Notes receivable
           Description (include name of obligor)

 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)
           Derksen receivable balance & other affirmative claims
           including slander                                                                                                               Unknown
           Nature of claim        Operating Account, Fraud,
                                  Intentional Interferance,
                                  Defamation
           Amount requested                             $0.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                                  $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


        Case 19-82417-CRJ11                             Doc 97 Filed 02/20/20 Entered 02/20/20 14:11:10                         Desc Main
                                                              Document    Page 7 of 12
                                                                                                                                                                         2/20/20 1:58PM



 Debtor          H&B Holdings, Inc.                                                                                  Case number (If known) 19-82417
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                   $40.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $221,401.50

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $10,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $5,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $236,441.50           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $236,441.50




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy


         Case 19-82417-CRJ11                                Doc 97 Filed 02/20/20 Entered 02/20/20 14:11:10                                                  Desc Main
                                                                  Document    Page 8 of 12
Label Matrix for local noticing           De Lage Landen Financial Services, Inc.   H&B Holdings, Inc.
1126-8                                    1111 Old Eagle School Road                4625 Hickory Lane
Case 19-82417-CRJ11                       Wayne, PA 19087-1453                      Tuscumbia, AL 35674-4903
NORTHERN DISTRICT OF ALABAMA
Decatur
Thu Feb 20 14:03:41 CST 2020
United Lumber & Reman, LLC                U. S. Bankruptcy Court                    *Alabama Department of Revenue
980 Ford Road                             400 Well Street                           PO Box 327483
Muscle Shoals, AL 35661-1118              P. O. Box 2775                            Montgomery, AL 36132-7483
                                          Decatur, AL 35602-2775


*Alabama Deptartment of Revenue           *Arnold’s Truck Stop, Inc.                *CB&S
Department of Revenue Legal Division      1460 Highway 20                           PO Box 910
PO Box 320001                             Tuscumbia, AL 35674-6078                  Russellville, AL 35653-0910
Montgomery, AL 36132-0001


*Carter Oil Company                       *EV Logistics                             (p)FIRST METRO BANK
PO Box 487                                26 W. Zarate St.                          406 W AVALON AVENUE
Sheffield, AL 35660-0487                  Rio Grande City, TX 78582-6112            MUSCLE SHOALS AL 35661-2808



*Harvey F. Robbins, III                   *JRC Transportation, Inc.                 *Nextran Truck Center
100 B South Main St.                      PO Box 15101                              PO Box 820
Tuscumbia, AL 35674-2429                  Newark, NJ 07192-5101                     Fultondale, AL 35068-0820



*Ohio Valley Transport, Inc.              *Premier Trailers, LLC                    *Robbins Properties, Inc.
750 Economy Dr.                           PO Box 206553                             100 B South Main St.
Clarksville, TN 37043-2429                Dallas, TX 75320-6553                     Tuscumbia, AL 35674-2429



*Shappire Lumber Co., Inc.                (p)SUNBELT PAPER & PACKAGING INC          *Taylor Supply Center
109548 Tammany Lane                       P O BOX 521                               c/o Roy Taylor
Hamilton, MT 59840                        SAGINAW AL 35137-0521                     PO Box 1026
                                                                                    Russellville, AL 35653-1026


*Total Quality Logistics                  *Troy Corporation                         *United Lumber
PO Box 634558                             PO Box 824736                             980 Ford Rd
Cincinnati, OH 45263-4558                 Philadelphia, PA 19182-4736               Muscle Shoals, AL 35661-1118



*Weyerhauser                              ASM Consulting, Inc.                      Alabama Dept. of Revenue
PO Box 843568                             2949 County Road 30                       PO Box 2401
Dallas, TX 75284-3568                     Florence, AL 35634-6620                   Montgomery, AL 36140-0001



Baggett Services, Inc.                    Beverly Robbins                           C.H. Robinson Worldwide, Inc.
2 South 32nd St.                          100 B South Main St.                      Receivables Control Corp. (RCC)
Birmingham, AL 35233-3018                 Tuscumbia, AL 35674-2429                  7373 Kirkwood Ct., Ste 200
                                                                                    Osseo, MN 55369-5264

             Case 19-82417-CRJ11       Doc 97 Filed 02/20/20 Entered 02/20/20 14:11:10              Desc Main
                                             Document    Page 9 of 12
De Lage Landen                         De Lage Landen, Financial Services       Free State Trucking, LLC
PO Box 41602                           1111 Old Eagle School Road               64 Co Rd 3729
Philadelphia, PA 19101-1602            Attn: Ken Jones, Litigation & Recovery   PO Box 398
                                       Wayne, PA 19087-1453                     Addison, AL 35540-0398


Global Fire Sprinklers, LLC            H&B Holding, Inc.                        H&B Properties, LLC
4242 Bryson Blvd                       Wells Fargo Bank, N.A.                   100 B South Main St.
Florence, AL 35630-7319                800 Walnut Street MAC F0005-055          Tuscumbia, AL 35674-2429
                                       Des Moines, IA 50309-3891


Haleyville Saw Shop, Inc.              Hoker Trucking                           Integrated Corporate Solutions, Inc.
1556 Highway 243 S                     30923 52nd Ave                           PO Box 443
Haleyville, AL 35565-7384              Dixon, IA 52745-9719                     Florence, AL 35631-0443



Internal Revenue Service               Internal Revenue Service                 JLE Industries, LLC
Centralized Insolvency Operations      P.O. Box 7346                            119 ICMI Rd, Ste 210
PO Box 7346                            Philadelphia, PA 19101-7346              Dunbar, PA 15431-2358
Philadelphia, PA 19101-7346


James G. Henderson                     John Ellis Trucking, Inc.                Joyce White Vance
Pritchard, McCall & Jones, L.L.C.      3078 Lake Grove Dr.                      US Attorney General
505 N 20th Street, Suite 1210          Hernando, MS 38632-7900                  1801 4th Ave North
Birmingham, AL 35203-4662                                                       Birmingham, AL 35203-2101


Just Right Services, Inc.              Karen Schwartz McClure, Esq.             King of Freight, LLC
574 Rose of Sharon Rd                  1609 Richard Arrington Jr. Blvd. South   110 S. Main St., Ste # 300
Cutler, IL 62238-1100                  Birmingham, AL 35205-4952                Wichita, KS 67202-3751



Loretta Lynch US Attorney General      Luther Strange                           MJS Transportation, Inc.
US Dept. of Justice                    Alabama Attorney General                 PO Box 816
950 Pennsylvania Ave NW                PO Box 300152                            Decatur, IN 46733-0816
Washington, DC 20530-0009              Montgomery, AL 36130-0152


Miner Saw, Inc.                        Motion Industries, Inc.                  Nextran Corporation dba Nextran Rental & Lea
PO Box 2214                            PO Box 404130                            Mr. Luis Colon, Director of Credit
Decatur, AL 35609-2214                 Atlanta, GA 30384-4130                   8100 Chancellor Drive, Suite 130
                                                                                Orlando, FL 32809-7664


On Time Truck Hauling                  Pendu MFG, Inc.                          Pitney Bowes
21820 Grand Lancelot Dr.               718 North Shirk Rd.                      PO Box 371887
Kingwood, TX 77339-7700                New Holland, PA 17557-9721               Pittsburgh, PA 15250-7887



Purchase Power                         Quill Corporation                        Quill Tom Riggleman
PO Box 371874                          PO Box 37600                             7 Technology Circle
Pittsburgh, PA 15250-7874              Philadelphia, PA 19101-0600              Columbia, SC 29203-9591


             Case 19-82417-CRJ11    Doc 97 Filed 02/20/20 Entered 02/20/20 14:11:10             Desc Main
                                         Document     Page 10 of 12
Robert M. Ronnlund                                   Sam T Carter Oil Company Inc                         Secretary of the Treasury
Scott Sullivan Streetman & Fox, P.C.                 Carter Oil Company Inc                               1500 Pennsylvania Ave., NW
2450 Valleydale Road                                 P O Box 487                                          Washington, DC 20220-0001
Birmingham, AL 35244-2015                            Sheffield, AL 35660-0487


Shoals Rubber & Gasket                               State of Alabama                                     TW3 c/o Transport Clearing East
PO Box 1786                                          Department of Revenue Legal Division                 4651 Charlotte Park Dr., Ste 450
Decatur, AL 35602-1786                               PO Box 320001                                        Charlotte, NC 28217-1910
                                                     Montgomery, AL 36132-0001


Three Chimney Express, Inc.                          Timber Products Inspection                           Total Quality Logistics, LLC
2962 Three Chimney Rd                                PO Box 919                                           Attn: Joseph B. Wells, Asst. Corp. Couns
Viroqua, WI 54665                                    Conyers, GA 30012-0919                               4289 Ivy Pointe Blvd.
                                                                                                          Cincinnati, OH 45245-0002


U.S. Securities and Exchange Commission              United Lumber & Reman, LLC                           United States Attorney
Regional Director, Branch of Reorganizat             c/o Robert M. Ronnlund                               Northern District of Alabama
Atlanta Regional Office, Suite 900                   Scott Sullivan Streetman & Fox, P.C.                 1801 Fourth Avenue North
950 East Paces Ferry Road                            2450 Valleydale Road                                 Birmingham, AL 35203-2101
Atlanta, GA 30326-1180                               Birmingham, AL 35244-2015

United States Bankruptcy Administrator               Vulco Auto Supply                                    Wells Fargo Lift
Northern District of Alabama                         416 Buffalo Rd.                                      Manufacturer Services Group
1800 Fifth Avenue North                              Lawrenceburg, TN 38464-3214                          San Francisco, CA 94120
Birmingham, AL 35203-2111


Weyerhaeuser NR Company                              Douglas B. Hargett                                   G. Rick Hall
220 Occidental Ave S.                                Hall Tanner Hargett P.C.                             Hall Tanner Hargett, P.C.
Seattle, WA 98104-3120                               201 North Water Street                               201 North Water Street
                                                     Tuscumbia, AL 35674-1926                             Tuscumbia, AL 35674-1926


Richard M Blythe                                     Stuart M Maples
United States Bankruptcy Administrator               Maples Law Firm, PC
PO Box 3045                                          200 Clinton Avenue W.
Decatur, AL 35602-3045                               Suite 1000
                                                     Huntsville, AL 35801-4919



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


*First Metro Bank                                    *Sunbelt Paper and Packaging
406 West Avalon Ave.                                 PO Box 521
Muscle Shoals, AL 35661                              Saginaw, AL 35137




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

             Case 19-82417-CRJ11               Doc 97 Filed 02/20/20 Entered 02/20/20 14:11:10                            Desc Main
                                                    Document     Page 11 of 12
(u)CB&S Bank                            (u)First Metro Bank                End of Label Matrix
                                                                           Mailable recipients   79
                                                                           Bypassed recipients    2
                                                                           Total                 81




               Case 19-82417-CRJ11   Doc 97 Filed 02/20/20 Entered 02/20/20 14:11:10       Desc Main
                                          Document     Page 12 of 12
